DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 7/27/2021  in relation to application 15/978,299.
The instant application claims benefit to provisional application # PRO 62/506,690 with a priority date of 5/16/2017.
The Pre-Grant publication # US 2018/0336793  entitled “ Method and Device for Passive Detection of Physical Effects” is published on 11/22/2018.
Claims 1-3, 5-8, 10-12, 17-19 are in conditions of allowance.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The claimed invention is about systems and methods for simulating proximity detection of physical effects, the system including an external probe. The prior art references of record Lerg in combination with Damn taught of a pulse detector simulating environment using magnetic sensors for optical stimulus device while a pulse striking a physical housing targets. 
However, the prior art references of record fail to teach or suggest optical detector configured to detect an optical pulse that strikes a physical target coated with a fluorescent material mixed with a non-drying petroleum jelly for simulating proximity detection of physical effects within the housing” and “an optical detector configured to detect an optical pulse that strikes a physical target having the simulated contamination sample.” Dependent claims further recites in part “a non-toxic fluorescent pigment mixed with a non-drying petroleum jelly” and also reciting in part “a pigment mixed with a petroleum jelly to replicate contamination transfer.  Specification support for these amendments could be found in at least paragraphs [0017] and [0026] of the application as filed.

 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears in the Office action attachment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner contacted applicant representative on 11/23/2021 and explained to amend some of the features of this optical pulse detector striking a physical target coated with a simulated contaminated sample in the claims to overcome potential 35USC103 rejections so the case could be consider under condition for allowance. 
Interview conducted 11/23/2021.
Authorization for this examiner’s amendment was given by applicant representative Robert T. Burns (Reg. No. 60,545 at (202) 586-3445 on 11/24/2021.
Proposed Claim Amendment – Application 15/978,299 attached as OA.Appendix.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Z/            Examiner, Art Unit 3715   
November 26, 2021

/THOMAS J HONG/Primary Examiner, Art Unit 3715